Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 04/30/2021, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


II. CLAIM INTERPRETATION - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
evaluation unit in claim 8

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

III. CLAIM REJECTIONS - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 11, the phrase "wherein it can be used" renders the claim indefinite because it is unclear what the limitation(s) is referring to.  “it” can refer to one of many things from parent claim 9. For example “it” can be interpreted as the virtual user interface, the controller, or the interaction with the display. 
The Applicant is required to clarify the language. For examination purposes “it” will be read as the virtual user interface.

Claim limitation “evaluation unit” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Evaluation unit” is described in the specification [0059] [0067] as being implemented as hardware or software. However, no specific structure is recited.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




IV. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pisz et al US20150077235 Nahman et al US 20180011313.

Consider claim 1. Pisz discloses a method for controlling motor vehicle functions [0007] vehicle interactive display generates output in response to detection of user. [0043] navigation vehicle diagnostics etc., comprising: 
tracking of a position, and movement of a passenger [0046] input sensors include motion cameras can capture user gestures [0051] cameras determine location of one or more users inside the vehicle [0075] track location and position of occupants in vehicle; and 
projecting a virtual user interface display onto a free surface within a vehicle cabin [0039] projecting on window of minivan and can be any window [0042] display can be projected, 
wherein the virtual user interface is used by the passenger to change vehicle functions [0043] displayed content include navigation vehicle diagnostics and climate controls, vehicle entertainment [0046] [0064] input gestures are used to input commands to the interactive display [0073], and 
wherein the vehicle functions assigned to the virtual user interface display is based on evaluation of the position, and movement of the passenger in relation to the virtual user interface display [0074-0075] driver and passenger in front seats can select content for child in back seat. [0076] different functionality is unlocked based on discrimination between user being driver or passenger.

Pisz does not explicitly disclose body orientation,
Nahman however disclose body orientation [0023] tracking eye gaze or head orientation of the user and communicate new orientation to the projection software [0030] dynamically determining user field of view. 
Pisz contains a "base" device/method of vehicle with a virtual interactive display system.  Nahman contains a "comparable" device/method of vehicle with a virtual interactive display system that has been improved in the same way as the claimed invention.  The known "improvement" of Nahman could have been applied in the same way to the "base" device/method of Pisz and the results would have been predictable and resulted in body orientation.  Furthermore, both Pisz and Nahman use and disclose similar functionality (i.e., tracking vehicle occupants to enable input to display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Nahman also provide the benefit of effectively providing visual information to a vehicle operator that reduces user distraction [0008]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


Consider claim 2. Pisz as modified by Nahman disclose the method according to claim 1, wherein projection of the virtual user interface display is dependent on the position of the passenger. Pisz [0052-0053] user access to certain to interactive display is determined based on position and identity of user. Nahman [0030] fig 2 and fig 4 display projections are based on user head position.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Pisz as modified by Nahman disclose the method according to claim 1, wherein projection of the virtual user interface display is dependent on a vehicle condition Pisz [0043] vehicle diagnostics low fuel climate control. Nahman [0027] low fuel.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 4. Pisz as modified by Nahman disclose the method according to claim 1, wherein projection of the virtual user interface display is dependent on a driving situation Pisz [0043] navigation, maps weather information. Nahman [0027] critical condition being met related to the operation of the vehicle, obstruction in the path of the vehicle [0048] speedometer.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 5. Pisz as modified by Nahman disclose the method according to claim 2, wherein detection of a body of the passenger is carried out with regard to orientation, dimension, and/or position Pisz [0052-0053] user access to certain to interactive display is determined based on position and identity of user. Nahman [0023] tracking eye gaze or head orientation of the user and communicate new orientation to the projection software [0030] dynamically determining user field of view. Fig 2 and fig 4 display projections are based on user head orientation.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 6. Pisz as modified by Nahman disclose the method according to claim 1, wherein detection of movement of a hand of the passenger is carried out with regard to orientation, position, and/or speed of movement Pisz [0064] hand gesture [0076] fig 16 drivers hand vs passenger hand. Nahman [0024] imaging sensor recognizing predetermined hand gestures performed by user.
 Motivation to combine is similar to motivation of claim 1. 

Consider claim 7. Pisz as modified by Nahman disclose the method according to claim 6, wherein an interaction with the virtual user interface display is detected from a detected movement of the hand Pisz [0064] hand gesture used to interact with interactive display [0076] fig 16 drivers hand vs passenger hand. Nahman [0024] imaging sensor recognizing predetermined hand gestures performed by user for controlling interactive display.
 Motivation to combine is similar to motivation of claim 1. 

Consider claim 8. Pisz discloses a system for controlling motor vehicle functions [0007] vehicle interactive display generates output in response to detection of user. [0043] navigation vehicle diagnostics etc., comprising: 
a monitoring device comprising a group of sensors for tracking a position, and movement of a passenger fig 18 sensors 402 [0046] input sensors include motion cameras can capture user gestures [0051] cameras determine location of one or more users inside the vehicle [0075] track location and position of occupants in vehicle; 
a display device for the projection of a virtual user interface display onto a free surface within a vehicle cabin  [0039] projecting on window of minivan and can be any window [0042] display can be projected by projector 42, wherein the virtual user interface is used by the passenger to change vehicle functions [0043] displayed content include navigation vehicle diagnostics and climate controls, vehicle entertainment [0046][0064] input gestures are used to input commands to the interactive display [0073]; and 
an evaluation unit [0044]control module with processor and memory that sets data from the monitoring device relating to the position, and movement of the passenger in relation to the virtual user interface display Pisz [0052-0053] user access to certain to interactive display is determined based on position and identity of user in order to enable control of the motor vehicle functions assigned to the virtual user interface display[0074-0075] driver and passenger in front seats can select content for child in back seat. [0076] different functionality is unlocked based on discrimination between user being driver or passenger. Fig 16.  by replacing a determined change in the virtual user interface settings in the virtual user interface display by a determined movement of the passenger Pisz [0064] hand gesture [0076] fig 16 drivers hand vs passenger hand with a motor vehicle controller [0044]control module with processor and memory.

Pisz does not explicitly disclose body orientation,
 however disclose body orientation [0023] tracking eye gaze or head orientation of the user and communicate new orientation to the projection software [0030] dynamically determining user field of view. 
Pisz contains a "base" device/method of vehicle with a virtual interactive display system.  Nahman contains a "comparable" device/method of vehicle with a virtual interactive display system that has been improved in the same way as the claimed invention.  The known "improvement" of Nahman could have been applied in the same way to the "base" device/method of Pisz and the results would have been predictable and resulted in body orientation.  Furthermore, both Pisz and Nahman use and disclose similar functionality (i.e., tracking vehicle occupants to enable input to display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Nahman also provide the benefit of effectively providing visual information to a vehicle operator that reduces user distraction [0008]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 9. Pisz discloses a virtual user interface displayable on a surface in a vehicle [0039] fig 2 interactive display 32  projector 42 fig 3 [0042], comprising a projection that provides a display for a passenger fig 3 [0042] , wherein a camera arrangement that monitors the passenger in the vehicle [0046] input sensors include motion cameras can capture user gestures [0051] cameras determine location of one or more users inside the vehicle [0075] track location and position of occupants in vehicle and which, together with a controller, determines a suitable location for the display  [0039] interactive display can be displayed on various windows [0042] projector can be mounted in various locations from an orientation and movement of the passenger are monitors and tracks the passenger in order to be interpreted as an interaction with the display as a user interface in subsequent processing [0046][0064] input gestures are used to input commands to the interactive display [0073].

Pisz does not explicitly disclose from an orientation and movement of the passenger
Nahman however disclose from an orientation and movement of the passenger [0023] tracking eye gaze or head orientation of the user and communicate new orientation to the projection software [0030] dynamically determining user field of view. 
Pisz contains a "base" device/method of vehicle with a virtual interactive display system.  Nahman contains a "comparable" device/method of vehicle with a virtual interactive display system that has been improved in the same way as the claimed invention.  The known "improvement" of Nahman could have been applied in the same way to the "base" device/method of Pisz and the results would have been predictable and resulted in from an orientation and movement of the passenger.  Furthermore, both Pisz and Nahman use and disclose similar functionality (i.e., tracking vehicle occupants to enable input to display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Nahman also provide the benefit of effectively providing visual information to 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 10. Pisz as modified by Nahman disclose the virtual user interface display according to claim 9, wherein various types of information are provided, selected from the group including internal parameters of the vehicle cabin, external parameters, parameters of the driving situation of the vehicle, and parameters of the vehicle condition Pisz [0043] Nahman [0024]][0027] 
Motivation to combine is similar to motivation of claim 1. 

Consider claim 11. Pisz as modified by Nahman disclose the virtual user interface display according to claim 9, wherein it can be used together with other displays brought into the vehicle by passengers, in particular those present in mobile devices or tablets or other smart devices etc. Pisz [0046] The user input subsystem can also include off board input devices such as a key fob 62 and/or a personal electronic device 63 of the user, e.g. a tablet, smart phone, or other mobile device.

Consider claim 12. Pisz as modified by Nahman disclose the virtual user interface display according to claim 9, wherein the optimized position of the projection or display is determined on the basis of the position and/or dimensions of the passenger and/or the position of the arm and/or the hand and position of the passenger's field of view in order to ensure the most comfortable use Nahman [0023] tracking eye gaze or head orientation of the user and communicate new orientation to the projection software [0030] dynamically determining user field of view. See fig 2 and fig 4 and fig 5.
Motivation to combine is similar to motivation of claim 1. 





V. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. US 20200057546 discloses a user interface and method for inputting information in a vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 10/21/2021Primary Examiner, Art Unit 2692